 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the record in the case, the under-signed makes the following:CONCLUSIONS OF LAW1. International Association of Machinists, AFL, and United Brotherhood of Carpenters andJoiners of America, Local 807, AFL, are labor organizations within the meaning of Section 2(5) of the Act.2. Seabright Construction Company of Wheeling, West Virginia, is an employer within themeaning of Section 2 (2) of the Act.3.By causing the Respondent Employer, Seabright Construction Company, to discriminatein regard to the lure and tenure of employment of Kenneth O. Kemp and Charles W. Aldermanin violation of Section 8 (a) (3) of the Act, Respondent Union Local 807has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2) of the Act; and byinterfering with, restraining, and coercing employees in theexerciseof the rights guaranteedin Section 7 of the Act, Respondent UnionLocal 807 has also engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (b) (1) (A) of thA Act.4.By discriminating in regard to the hire and tenure of employment of Kenneth O. Kempand Charles W. Alderman, thereby encouraging membership in a labor organization, theRespondent, Seabright Construction Company, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]MOORE DROP FORGING COMPANYandCARL PELCZARSKI,PetitionerandSPRINGFIELD DIE SINKERS LODGE #350OF THE INTERNATIONAL DIE SINKERS CONFERENCE.Case No. 1-RD-159. March 24, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E.Greene, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.'The Union contends that the petition should be dismissed onthe ground that the decertification petition was inspired byHarold Dickey, the Employer's president. In support of thiscontention the Union relies upon Dickey's testimony that thePetitioner sought his advice with respect to the possibility ofrejecting the Union as the bargaining representative of theEmployer's employees, that Dickey thereafter suggested to thePetitioner that he contact a particular labor consultant whosename Dickey had heard in conversations with various StateiThe Union contends that it was prejudiced by the hearing officer's refusal to admitevidence on the history of the bargaining pattern relating to the Union's wage agreement withtheEmployer and by his refusal to admit in evidence the Union's letter in answer to theEmployer's letter of September 24, 1953, which advised that the Employer was thereby termi-nating the bargaining contract hereinafter discussed. We affirm the hearing officer's rulingson these matters for the reason that the evidence is irrelevant to the issues here involved.108 NLRB No. 5. MOORE DROP FORGING COMPANY33and Federal labor officials,andupon the fact that the Petitionerwas apparently aware of the Employer's aforementioned con-tract-termination letter of September 24, 1953.However, wereject this Union contention because we do not believe that theevidence relied upon,or the record otherwise,shows that thePetitioner has, in filing this petition,acted at the behest of theEmployer's president."Upon the entire record in the case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The Petitioner,an employee of the Employer,assertsthat the Union is no longer the bargaining representative of theemployees designated in the petition,as defined in Section 9 (a)of theAct. Thepredecessor of the Union now representing theemployees was certified on March 15, 1945,as the bargainingrepresentative of the Employer's employees here involved.3.On August 21, 1949,the Employer and the Union executeda collective-bargaining contract(hereafter called the basiccontract)operative until August 1, 1950,subject to automaticrenewal from year to year unless 30 days'notice of change ortermination was given.This basic contract provided that in theevent either party desired alteration thereof it was to remainin effect until a new contract was executed.The Union moves todismiss the petition herein for the additional reason that thebasic contract is a bar to this proceeding.The Employer andthe Petitioner contend,on the otherhand,that the basic contractisnot a bar because it was duly terminated after a breachthereof by the Union.The basic contracthere involved contains the following clause:ARTICLE III.STRIKES ANDLOCKOUTSItisagreed that there shall be no strike, includingsympathetic strike or lockout, nor shall thereby any stop-page of work pending the adjustment of any dispute.Although the basic contract contained no wage schedule, it didprovide for wage reopening during its term. Wage rates wereestablished in a separate wage agreementexecuted by theEmployer and the Union on September 6, 1950, and operativeuntil June 30, 1952; this wage agreement makes no reference tothe basic contract.The record shows that on January 24, 1952, the Union wrotethe Company requesting negotiation for a new wage agreement totake effect on the expiration of the June 30, 1952, agreement;thereafter the Employer agreed to negotiate as requested. TheUnion did not contact the Employer for the purpose of institutingsuch negotiations until approximately October 1952, when theparties actually began negotiating for a new wage agreement."See MorgantonFull Fashioned Hosiery Company,et al.,102 NLRB 134.339676 0 - 55 - 4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey bargained unsuccessfully until March 10, 1953, when theemployees in the die department unit here involved went onstrike,with the Union's sanction. Thereafter, the parties con-tinued to meet in an attempt to reach agreement, but withoutsuccess. On September 24, 1953, the Employer wrote to theUnion,stating, among other things, that the basic contract wasbeing terminated in the light of the continuing March 10 strikein violationthereof. Theparties held several bargainingmeet-ings after the mailing of the termination notice,and, prior tothehearing herein, the partiesmet for the last time inDecember 1953. At the time of the hearing,the strike was stillin effect.'As indicated above,the Employer and the Petitioner contendthat the basic contract is no longer an effective instrument andcannot be relied upon as a bar to this proceeding,because theEmployer terminated the basic contract pursuant to the Union'sstrike in breach of the contract's no-strike clause.In asserting to the contrary,the Unionargues variously that:(1) The strike was the result of the parties'failure to reachagreement on the separate wage agreement and was.not a breachof the basic contract's no-strike clause; (2) if the Union's strikedid violate the no-strike clause, such action did not give theEmployer the right to -abrogate the basic contract;(3) theEmployer did not terminate the basic contract validly, becauseit failed to comply with the provisions of Section 8 (d) of theAct; (4) the Employer waived the Union's breach of the no-strike clause by waiting approximately 6 months after inceptionof the strike before notifying the Union that it was terminatingthe basic contract and by continuing to meet with the Union inthe interim;and (5)the Employer negated the effect of its term-ination notice of September 24, 1953,by thereafter meetingwith the Unionfor bargaining purposes.We find no merit in the Union's first contention for the reasonthat on its face the no-strike clause,hereinabove presented,clearly prohibited the Unionfrom engagingin a strike withrespect toanydispute between the parties. Furthermore, thereisnothing elsewhere in the basic contract,or otherwise in therecord, which warrants a finding that the parties intended theircontractual no-strike,no-lockout agreement to be limited inscope. It is also clear that,because the Union's strike wasviolative of the basic agreement, the Employer was privilegedto, and on September24, 1953, did, cancel the basicagreement. °With respect to the Union's contentions based upon the waiverprinciple,we believe that the Company's failure to send an3At the time the strike started, the Employer operated its die department with approxi-mately 165 employees. At no time since the strike was called has the Employer discontinuedoperation of this department, which, at the time of the hearing, had a complement of approxi-mately 125 employees. The Employer testified, without contradiction, that such a smallergroup will continue to constitute a full work complement for the die department.4Sce Marathon Electric Mfg. Corp, 106 NLRB 1171. Cf. Land O'Sun Dairies, Inc., 107NLRB 1195. OLDEN CAMERA & LENS COMPANY35earlier termination notice and its continuing meetings with theUnion did not constitute a waiver of the Employer's right toterminate the contract,especially in view of the Union's con-tinuing breach of the no-strike clause. Therefore, we find thatthe basic contract in issue has been effectively terminated anddoes not constitute a bar to this proceeding.5Accordingly,a question affecting commerce exists concerningthe representation of employees of the Employer,within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees constitute an appropriate unitfor the purposes of collective bargaining,within the meaning ofSection 9(b)of the Act:All employees in the Employer'sBrightwood and Chicopee plants working on dies and parts ofdies used in the manufacture and completion of forgings, ex-'cluding all other employees and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.5 In the light of this finding, we find it unnecessary to pass upon the remaining reasonsadvanced by the Employer and the Petitioner as grounds for finding the contract here involvedno bar to this proceeding. Furthermore, we also deem it unnecessary to rule upon other conten-tions advanced by the Union.WILLIAM OLDEN AND KURT OLDEN, co-partners d/b/aOLDEN CAMERA & LENS COMPANYandOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL 153, AFL,PetitionerandAMALGAMATED UNION LOCAL 136, RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, Petitioner.Cases Nos.2-RC-6464and 2-RC-6475. March 24, 1954DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeJacob Lazarus, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer, withinthemeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.108 NLRB No. 9.